Exhibit 10.1

FORWARD SHARE PURCHASE AGREEMENT

This Forward Share Purchase Agreement (this “Agreement”) is entered into as of
November 19, 2019, by and among GigCapital, Inc., a Delaware corporation (the
“GigCapital”), and Glazer Capital, LLC, a Delaware limited liability company, on
behalf of its affiliated investment funds (“Glazer”).

Recitals

WHEREAS, GigCapital is a Private-to-Public Equity (PPE)™ company, also known as
a blank check company or special purpose acquisition company, formed for the
purpose of effecting a merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or similar business combination with one or more
businesses;

WHEREAS, GigCapital has entered into a stock purchase agreement with the
stockholders of Kaleyra, S.p.A. (the “Company”, which term shall also refer to
the post-combination company) for the purpose of effecting a business
combination (the “Business Combination”), and GigCapital has filed a preliminary
proxy statement with the Securities and Exchange Commission that will seek,
among other things, stockholder approval of the Business Combination; and

WHEREAS, the parties wish to enter into this Agreement, pursuant to which the
Company shall purchase from Glazer, and Glazer shall sell and transfer to the
Company, the shares of common stock, par value $0.0001 per share of GigCapital
(the “Shares”) held by Glazer on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Agreement

1. Sale of Shares; Shares Purchase and Sale; Closing.

a. Shares Forward Share Purchase. Subject to the conditions set forth in
Section 4, on the six (6) month anniversary of the date of the closing of the
Business Combination (the “Business Combination Closing Date”), Glazer may elect
to sell and transfer to the Company, and the Company shall purchase from Glazer,
that number of Shares (including the Additional Shares (as defined below)) that
are then held by Glazer at a price per Share equal to $10.68 (the “Shares
Purchase Price”). Glazer shall notify the Company and the Escrow Agent or
Issuing Bank (each, as defined below) in writing five (5) Business Days prior to
the six (6) month anniversary of the Business Combination Closing Date if it is
not exercising its right to sell the Shares (including any Additional Shares) to
the Company (the “Shares Retention Notice”); otherwise, absent written
notification to the contrary, Glazer shall be deemed to have exercised its right
to sell all of its Shares (including any Additional Shares) to the Company.

b. Shares Closing. Unless the Shares Retention Notice is delivered by Glazer to
the Company, the closing of the sale of the Shares (the “Shares Closing”) shall
occur no later than the six (6) month anniversary of the Business Combination
Closing Date (the “Shares Closing Date”). On the Shares Closing Date, Glazer
shall deliver the Shares (including any Additional Shares) to the Company



--------------------------------------------------------------------------------

against receipt of the Shares Purchase Price, which shall be paid by a drawing
under the Letter of Credit (as defined below) or, in the event that the Letter
of Credit Agreement (as defined below) is not entered into, by wire transfer of
immediately available funds from the Escrow (as defined below). In the latter
case, Glazer may instruct the Escrow Agent (as defined below) to release from
the Escrow on the Shares Closing Date for Glazer’s use without restriction an
amount equal to the Shares Purchase Price.

2. Representations and Warranties of Glazer. Glazer represents and warrants to
GigCapital as follows, as of the date hereof:

a. Organization and Power. Glazer is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation and has all
requisite power and authority to carry on its business as presently conducted
and as proposed to be conducted.

b. Authorization. Glazer has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by Glazer will constitute
the valid and legally binding obligation of Glazer enforceable against it in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and any other laws
of general application affecting enforcement of creditors’ rights generally, or
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

c. Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of Glazer in connection with the consummation of the transactions
contemplated by this Agreement other than disclosure reports regarding such
transactions that Glazer is required to file in accordance with the terms of the
Exchange Act (as defined below).

d. Compliance with Other Instruments. The execution, delivery and performance by
Glazer of this Agreement and the consummation by Glazer of the transactions
contemplated by this Agreement will not result in any violation or default
(i) of any provisions of its organizational documents, (ii) of any instrument,
judgment, order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to Glazer, in each case (other
than clause (i)), which would have a material adverse effect on Glazer or its
ability to consummate the transactions contemplated by this Agreement.

e. Share-Holdings. As of November 11, 2019, Glazer held 922,933 Shares, none of
which have been sold, offered or contracted to be sold, pledged, transferred,
assigned or otherwise disposed of, directly or indirectly, or hedged, since such
date.

f. Disclosure of Information. Glazer has had an opportunity to discuss
GigCapital’s and the Company’s business, management, financial affairs and the
terms and conditions of this Agreement, as well as the terms of the Business
Combination, with GigCapital’s management.

g. No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, neither Glazer or any person
acting on behalf of Glazer nor any of Glazer’s affiliates (the “Glazer Parties”)
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to Glazer, and the Glazer Parties
disclaim any such representation or warranty.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of GigCapital. GigCapital represents and
warrants to Glazer as follows:

a. Organization and Corporate Power. GigCapital is a corporation duly
incorporated and validly existing and in good standing as a corporation under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. GigCapital has no subsidiaries.

b. Authorization. All corporate action required to be taken by GigCapital’s
Board of Directors in order to authorize GigCapital to enter into this Agreement
has been taken. All action on the part of the directors and officers of
GigCapital necessary for the execution and delivery of this Agreement, the
performance of all obligations of GigCapital and the Company under this
Agreement to be performed as of the Shares Closing, has been taken or will be
taken prior to the Shares Closing. This Agreement, when executed and delivered
by GigCapital, shall constitute the valid and legally binding obligation of
GigCapital, enforceable against GigCapital in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

c. Disclosure. GigCapital has not disclosed to Glazer material non-public
information with respect to GigCapital, other than any such information that has
now been publicly disclosed by GigCapital.

d. Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of GigCapital in connection with the consummation of the transactions
contemplated by this Agreement, other than disclosure reports regarding such
transactions GigCapital is required to file in accordance with the terms of the
Exchange Act.

e. Compliance with Other Instruments. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
the Charter, bylaws or other governing documents of GigCapital, (ii) of any
instrument, judgment, order, writ or decree to which GigCapital is a party or by
which it is bound, (iii) under any note, indenture or mortgage to which
GigCapital is a party or by which it is bound, (iv) under any lease, agreement,
contract or purchase order to which GigCapital is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to GigCapital, in each case (other than clause (i)) which would have
a material adverse effect on GigCapital or its ability to consummate the
transactions contemplated by this Agreement.

f. Adequacy of Financing. The Company will have available to it sufficient funds
to satisfy its obligations under this Agreement.

g. SEC Filings. None of GigCapital’s reports and other filings with the
Securities Exchange Commission, as of their respective dates, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made.

h. Most Favored Nation. GigCapital has not entered into an agreement (binding or
otherwise) with any other stockholder of GigCapital (including, but not limited
to, an affiliate of Nomura Securities International, Inc. and Yakira Capital
Management, Inc.) to grant more favorable rights to such stockholder regarding
the stockholder’s ability to offer, sell, contract to sell, pledge, transfer,
assign, or otherwise dispose of, directly or indirectly, or hedge shares of
common stock of GigCapital (including engagement in any transactions involving
any derivative securities of GigCapital or the Company and any Short Sales
involving any of GigCapital and the Company’s securities), until the Shares
Closing Date, than those agreed between Glazer and GigCapital in the Agreement.

 

3



--------------------------------------------------------------------------------

i. No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto or in any public filings,
neither GigCapital or any person on behalf of GigCapital nor any of GigCapital’s
affiliates (collectively, the “GigCapital Parties”) has made, makes or shall be
deemed to make any other express or implied representation or warranty with
respect to GigCapital, the Company or the Business Combination, and the
GigCapital Parties disclaim any such representation or warranty. Except for the
specific representations and warranties expressly made by Glazer in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the GigCapital Parties specifically disclaim that they are relying upon any
other representations or warranties that may have been made by the Glazer
Parties.

4. Additional Agreements.

a. Shares Lock-up. Glazer also agrees, subject to Section 4.c., to continue to
hold, and not to offer, sell, contract to sell, pledge, transfer, assign, or
otherwise dispose of, directly or indirectly, or hedge (including any
transactions involving any derivative securities of the Company and including
any Short Sales involving any of GigCapital and the Company’s securities) the
Shares (including any Additional Shares) prior to the six (6) month anniversary
of the Business Combination Closing Date. Glazer further agrees that it will not
request redemption of any of the Shares (including any Additional Shares) in
conjunction with GigCapital’s stockholders’ approval of the Business
Combination. For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Securities and Exchange Act of 1934 (the “Exchange Act”), whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

b. Option to Purchase Additional Shares. GigCapital hereby acknowledges that
nothing in this Agreement shall prohibit Glazer from purchasing prior to the
Business Combination Closing Date up to an additional 77,067 shares of common
stock of GigCapital (the “Additional Shares”). Glazer’s Additional Shares shall
be purchased by the Company in accordance with Section 1.

c. Open Market Sale. Notwithstanding anything to the contrary herein, the
parties agree that Glazer shall, commencing on the day after the Business
Combination Closing Date, have the right but not the obligation to sell any or
all of its Shares (including any Additional Shares) in the open market if the
sale price exceeds $10.50 per Share prior to payment of any commissions due by
Glazer for such sale. Glazer shall give written notice to the Company of any
sale of Shares (including any Additional Shares) within three (3) Business Days
following the date of such sale, and such notice shall include the date of the
sale, the number of Shares sold, and confirmation that the sale price per Share
was greater than $10.50 per Share prior to the payment of any commissions due by
Glazer for the sale.

d. Right to Purchase Warrants. Nothing in this Agreement shall prohibit Glazer
from entering into a contract to purchase and/or sell or purchasing or selling
GigCapital warrants.

e. Escrow. Simultaneously with the closing of the Business Combination, the
Company shall deposit into an escrow account (the “Escrow”) with Continental
Stock Transfer & Trust Company (the “Escrow Agent”), subject to the terms of a
written escrow agreement (the “Escrow Agreement”) dated as of the date hereof in
the form attached as Exhibit A hereto, an amount equal to $10,680,000 (or such
lesser amount as is equal to $10.68 multiplied by the number of Shares and

 

4



--------------------------------------------------------------------------------

Additional Shares held by Glazer at the Business Combination Closing Date).
Concurrently with the execution of the Escrow Agreement, the Company shall
provide irrevocable written instructions to wire the Share Purchase Price to the
Escrow at the closing of the Business Combination. The payments to be made by
the Company to Glazer in accordance with Section 1 will be made with funds from
the Escrow. In the event that Glazer sells any Shares (including any Additional
Shares) as provided in Section 4.c., it shall provide notice to the Company
within three (3) Business Days of such sale, and Glazer shall issue instructions
to the Escrow Agent to release from the Escrow for Company’s use without
restriction an amount equal to the number of Shares (including any Additional
Shares) sold multiplied by $10.68. In the event that Glazer elects not to sell
to the Company any Shares by delivering a Share Retention Notice pursuant to
Section 1.a., Glazer shall issue instructions to the Escrow Agent to release
from the Escrow the remaining funds held in the Escrow for the purchase of such
Shares for the Company’s use without restriction.

f. Letter of Credit. Notwithstanding Section 4.e., the Company shall use its
best efforts to enter into a letter of credit agreement (the “Letter of Credit
Agreement”) for the issuance of a standby letter of credit (the “Letter of
Credit”) for the benefit of Glazer with Bank of America or another letter of
credit provider acceptable to Glazer (the “Issuing Bank”) as soon as practicable
to replace the Escrow. If the Letter of Credit Agreement is entered into prior
to or simultaneously with the closing of the Business Combination, in lieu of
depositing funds into the Escrow pursuant to Section 4.e., the Company shall
deposit into a collateral account (the “Collateral Account”) with the Issuing
Bank an amount equal to $10,680,000 (or such lesser amount as is equal to $10.68
multiplied by the number of Shares and Additional Shares held by Glazer at the
Business Combination Closing Date), for purposes of securing the full and final
payment and performance of the Company’s obligations under the Letter of Credit
Agreement. If the Letter of Credit Agreement is entered into after the Business
Combination, Glazer shall issue instructions to the Escrow Agent to deposit the
funds held in Escrow into the Collateral Account with the Issuing Bank for
purposes of securing the full and final payment and performance of the Company’s
obligations under the Letter of Credit Agreement. Concurrently with the
execution of the Letter of Credit Agreement, the Issuing Bank shall issue the
Letter of Credit for the benefit of Glazer in the amount of $10,680,000 (or such
lesser amount as is equal to $10.68 multiplied by the number of Shares and
Additional Shares held by Glazer at the Business Combination Closing Date).
Glazer shall drawdown from the Letter of Credit to satisfy the payment due to
Glazer pursuant to Section 1. In the event that Glazer sells any Shares
(including any Additional Shares) as provided in Section 4.c., it shall provide
notice to the Company and the Issuing Bank within three (3) Business Days of
such sale, and the Issuing Bank shall release from the Collateral Account an
amount equal to the number of Shares (including any Additional Shares) sold
multiplied by $10.68 to the Company for the Company’s use without restriction,
with a corresponding reduction in the amount of the Letter of Credit. In the
event that Glazer elects not to sell to the Company any Shares pursuant to
Section 1.a., Glazer shall deliver a Share Retention Notice to the Company and
the Issuing Bank, and the Issuing Bank shall release all funds in the Collateral
Account to the Company for the Company’s use without restriction and terminate
the Letter of Credit.

g. Notification. The Company shall notify Glazer of the occurrence of any event
that would make any of the representations and warranties of GigCapital set
forth in Section 3 untrue or incorrect at any time between the date of this
Agreement and the Shares Closing Date, except where the failure of a
representation and warranty to be true and correct would not have a material
adverse effect on GigCapital or the Company’s ability to consummate the
transactions contemplated by this Agreement.

h. Most Favored Nation. GigCapital will not to enter into an agreement (binding
or otherwise) with any other holder of shares of common stock of GigCapital
(including, but not limited to, an affiliate of Nomura Securities International,
Inc. and Yakira Capital Management, Inc.) to grant more favorable rights to such
holder of shares regarding such holder’s ability to offer, sell,

 

5



--------------------------------------------------------------------------------

contract to sell, pledge, transfer, assign, or otherwise dispose of, directly or
indirectly, or hedge shares of common stock of GigCapital (including engaging in
any transactions involving any derivative securities of the Company and any
Short Sales involving any of GigCapital and the Company’s securities), until the
Shares Closing Date, than those agreed to between GigCapital and Glazer in this
Agreement. If GigCapital does enter into such an agreement as described in the
previous sentence, it will immediately notify Glazer and offer the same terms to
Glazer.

i. Security Agreement in Escrow Account. To secure the obligations of GigCapital
and the Company under this Agreement, GigCapital and the Company grant to Glazer
a security interest in all right, title, and interest of GigCapital and the
Company in and to the Escrow, the Escrow Agreement, all rights related thereto,
and all proceeds, products, and profits of the foregoing. In the event of a
default by GigCapital or the Company under this Agreement, then, in addition to
any other rights Glazer may have under this Agreement, the Escrow Agreement, and
applicable law, Glazer shall also have the rights and remedies of a secured
party under the Uniform Commercial Code as enacted in the State of New York.
GigCapital and the Company authorize Glazer to file such UCC financing
statements or other documents with respect to its security interest as Glazer
may deem appropriate in its discretion.

5. Closing Conditions.

a. The obligation of the Company to purchase the Shares at the Shares Closing,
under this Agreement shall be subject to the consummation of the Business
Combination.

6. Termination. This Agreement may be terminated as follows:

 

  a.

at any time by mutual written consent of the Company and Glazer; and

 

  b.

automatically if the stockholders fail to approve the Business Combination.

In the event of termination in accordance with Section 6.a. or 6.b., this
Agreement shall forthwith become null and void and have no effect, without any
liability on the part of Glazer or GigCapital and their respective directors,
officers, employees, partners, managers, members, or stockholders and all rights
and obligations of each party shall cease; provided, however, that nothing
contained in this Section 6 shall relieve either party from liabilities or
damages arising out of any fraud or willful breach by such party of any of its
representations, warranties, covenants or agreements contained in this
Agreement.

7. General Provisions.

a. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (i) personal delivery to the party to be notified,
(ii) when sent, if sent by electronic mail or facsimile (if any) during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next Business Day, (iii) five (5) Business Days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) Business Day after deposit with a nationally
recognized overnight courier, freight prepaid, specifying next Business Day
delivery, with written verification of receipt. All communications sent to the
Company shall be sent to: GigCapital, Inc., 2749 E. Bayshore Rd., Suite 200,
Palo Alto, CA 94303, Attention: Chief Financial Officer. All communications to
Glazer shall be sent to the address as set forth on the signature page hereof,
or to such e-mail address, facsimile number (if any) or address as subsequently
modified by written notice given in accordance with this Section 7.a.

b. No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Glazer agrees to indemnify and to hold harmless GigCapital from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against

 

6



--------------------------------------------------------------------------------

such liability or asserted liability) for which Glazer or any of its officers,
employees or representatives is responsible. GigCapital agrees to indemnify and
hold harmless Glazer from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which GigCapital or any of its officers, employees or
representatives is responsible.

c. Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the Shares Closing.

d. Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein, constitute
the entire agreement and understanding of the parties hereto in respect of its
subject matter and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby.

e. Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

f. Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party.

g. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

h. Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

i. Governing Law. This Agreement, the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of Delaware, without giving effect
to its choice of laws principles.

j. Jurisdiction. The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the state courts of New York located in New York County
and to the jurisdiction of the United States District Court for the Southern
District of New York located in New York County for the purpose of any suit,
action or other proceeding arising out of or based upon this Agreement,
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon this Agreement except in state courts of New York or the United
States District Court for the Southern District of New York, and (c) hereby
waive, and agree not to assert, by way of motion, as a defense, or otherwise, in
any such suit, action or proceeding, any claim that it is not subject personally
to the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court.

k. Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

l. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the prior written consent of GigCapital and
Glazer.

m. Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

n. Expenses. Each of GigCapital and Glazer will bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

o. Construction. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to law as amended and all rules and regulations promulgated
thereunder, unless the context requires otherwise. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

p. Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

q. Specific Performance. Each party agrees that irreparable damage may occur in
the event any provision of this Agreement was not performed by the other party
in accordance with the terms hereof and that the other party shall be entitled
to seek specific performance of the terms hereof, in addition to any other
remedy at law or equity.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

Glazer: Glazer Capital, LLC, on behalf of its affiliated funds By:  

/s/ Paul Glazer

Name: Paul Glazer Title: President Address for Notices: 250 W 55th Street Suite
30A New York, NY, 10019 GIGCAPITAL: GigCapital, Inc. By:  

/s/ Dr. Avi Katz

Name: Dr. Avi Katz Title: Executive Chairman of the Board,

  President & CEO

[Signature Page to Forward Purchase Agreement]